Name: 80/191/EEC: Commission Decision of 23 January 1980 approving a programme for the wine sector in the Rhineland Palatinate, pursuant to Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-16

 Avis juridique important|31980D019180/191/EEC: Commission Decision of 23 January 1980 approving a programme for the wine sector in the Rhineland Palatinate, pursuant to Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 040 , 16/02/1980 P. 0054 - 0054****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 23 JANUARY 1980 APPROVING A PROGRAMME FOR THE WINE SECTOR IN THE RHINELAND PALATINATE , PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/191/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY COMMUNICATED ON 24 JULY 1979 A PROGRAMME FOR THE WINE SECTOR IN THE RHINELAND PALATINATE ; WHEREAS THE SAID PROGRAMME RELATES TO THE DEVELOPMENT , RATIONALIZATION AND MODERNIZATION OF FACILITIES FOR GRAPE RECEPTION AND THE TREATMENT , STORAGE , BOTTLING AND MARKETING OF WINE BY PRODUCER GROUPS , WITH THE AIM OF ACHIEVING HIGH QUALITY WINE PRODUCTION AND THE STABILIZATION OF PRICE FLUCTUATIONS AND THEREBY IMPROVING PRODUCERS ' INCOMES ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS AS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , WHICH INDICATE THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE WINE SECTOR IN THE RHINELAND PALATINATE ; WHEREAS THE SCHEDULED PERIOD FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE WINE SECTOR IN THE RHINELAND PALATINATE COMMUNICATED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 24 JULY 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 23 JANUARY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT